DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 and 04/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thodiyil (US 6,956,818 B2), cited by the applicant, in view of Lyles et al. (US 6,377,583 B1), hereinafter referred to as Lyles, cited by the applicant, Mogul et al. (US 9,762,502 B1), hereinafter referred to as Mogul, cited by the applicant, and Krishnamurthi et al. (US 2012/0079143 A1), hereinafter referred to as Krishnamurthi, cited by the applicant.

	Regarding claim 1, Thodiyil teaches a network interface card (Thodiyil - Fig. 1 network interface device 100; Col. 4 lines 61-64, note network interface circuit (NIC) 100 configured to interface host computer 150) comprising:
	network interface card memory (Thodiyil - Fig. 1 caches 102) configured to store identifiers associated with respective communications to be transmitted by network interface card (Thodiyil - Col. 5 lines 30-35, note data ready to be transferred, prior to retrieval for transmission, the data is represented in the caches of NIC by data structures termed descriptors);
	scheduling logic (Thodiyil - Col. 9 lines 55-58, note arbiter 110 adaptively schedules class-based or prioritized data for transmission over a communication link);
	packet generation logic (Thodiyil - Col. 6 lines 34-38, note data stored in transmit queue 120 are packetized and transmitted by a Medium Access Controller (MAC)) configured to:
	generate a data packet using the set of pointers stored in the network interface card memory associated with the communication (Thodiyil - Fig. 1; Col. 11 lines 42-46, note the loader 112 parses the descriptor(s) to retrieve information identifying the packet data, and passes a request to host 150 for the packet data; Col. 11 lines 57-67, note the host 150 provides the requested data, which is placed in transmit queue 120; the packet data will be generated/transmitted via the MAC);
	a transceiver configured to transmit the generated data packets (Thodiyil - Col. 6 lines 34-38, note data stored in transmit queue 120 are packetized and transmitted by a Medium Access Controller (MAC)).
	Thodiyil does not teach in response to determining to schedule transmission of the communication, store an identifier associated with the communication in the network interface card memory.
	In an analogous art, Lyles teaches in response to determining to schedule transmission of the communication, store an identifier associated with the communication in the network interface card memory (Lyles - Col. 6 lines 61-66, note for every time-wheel, there are two times of interest which correspond to the head and tail pointers, which indicate the time of the next packet/cell to be serviced and the latest scheduled event; Col. 11 lines 6-11, note added message which indicates a newly queued cell; Col. 11 lines 21-30, note the admission controller monitors the added messages to schedule the queued cells on a calendar queue for transmission; i.e., queued cells in the calendar queue will have a head pointer);
	transmitting a data packet upon the arrival of a scheduled transmission time of a communication for which an identifier is stored in the time-indexed data structure (Lyles - Col. 11 lines 31-42, note cells that are scheduled for transmission are released for transmission only when the system real time has at least reached the scheduled transmission times).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the time-wheel/calendar queue of Lyles into Thodiyil in order to properly schedule, generate, and transmit packets to prevent transmissions from being performed prior to their scheduled times (Lyles - Col. 11 lines 31-42).
	The combination of Thodiyil and Lyles does not teach the scheduling logic configured to: receive a notification of a new communication originating from a source virtualized computing environment to be transmitted by the network interface card; determine whether to drop the new communication or to schedule transmission of the new communication based on available capacity in the network interface card memory allocated to the source virtualized computing environment.36Atty. Dkt. No.: 100699-1230
	In an analogous art, Mogul teaches the scheduling logic configured to:
	receive a notification of a new communication originating from a source virtualized computing environment of a plurality of virtualized computing environments executing on the host computing device to be transmitted by the network interface card (Mogul - Col. 1 lines 32-37, note in transmitting a packet, the operating system will transmit a packet to the NIC, thereby notifying it of the packet (i.e., the packet is the notification); Col. 1 lines 57-62, note system including a plurality of virtual machines and a network interface controller (NIC)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mogul into the combination of Thodiyil and Lyles in order to properly queue packets for transmission, improving performance (Mogul - Col. 1 lines 57-67 and Col. 2 lines 1-22).
	The combination of Thodiyil, Lyles, and Mogul still does not teach the scheduling logic configured to: determine whether to drop the new communication or to schedule transmission of the new communication based on available capacity in the network interface card memory allocated to the source virtualized computing environment.
	In an analogous art, Krishnamurthi teaches the scheduling logic configured to:
	determine whether to drop the new communication or to schedule transmission of the new communication based on available capacity in the network interface card memory allocated to the source virtualized computing environment (Krishnamurthi - Paragraph [0034], note each virtual machine can be associated with one or more vNICs (virtual network interface cards); Paragraph [0036], note the vNIC can queue packets (schedule packets based on available queue memory), if the queue is full, the packets may be dropped (since they cannot be transmitted)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Krishnamurthi into the combination of Thodiyil, Lyles, and Mogul in order to perform traffic enforcement, shaping, and prioritization across multiple NICs (Krishnamurthi - Paragraph [0031]).

	Regarding claim 2, the combination of Thodiyil and Lyles does not teach the network interface card further comprising network interface card memory allocation logic configured to allocate at least one portion of the network interface card memory to the source virtualized computing environment.
	In an analogous art, Mogul teaches the network interface card further comprising network interface card memory allocation logic configured to allocate at least one portion of the network interface card memory to the source virtualized computing environment (Mogul - Col. 5 lines 53-55, note memory 1060 may store a number of rate limited transmission queues to be allocated (by a hypervisor, see Col. 1 lines 65-67 and Col. 2 line 1) to each of the VMs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mogul into the combination of Thodiyil and Lyles for the same reason as claim 1 above.

	Regarding claim 3, the combination of Thodiyil and Lyles does not teach wherein the notification includes header data and a set of pointers to data to be included in the new communication.
	In an analogous art, Mogul teaches wherein the notification includes header data and a set of pointers to data to be included in the communication (Mogul - Col. 12 lines 1-6, note a packet contains a header and payload information, the header may contain static information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mogul into the combination of Thodiyil and Lyles for the same reason as claim 1 above.

	Regarding claim 4, Thodiyil does not teach wherein the identifier associated with the new communication is stored in a time indexed data structure at a scheduled transmission time.
	In an analogous art, Lyles teaches wherein the identifier associated with the new communication is stored in a time indexed data structure at a scheduled transmission time (Lyles - Col. 6 lines 45-60, note time-wheel/calendar queue, which is a queueing mechanism that assigns events to buckets relative to a pointer; Col. 6 lines 61-66, note for every time-wheel, there are two times of interest which correspond to the head and tail pointers, which indicate the time of the next packet/cell to be serviced and the latest scheduled event; Col. 11 lines 6-11, note added message which indicates a newly queued cell; Col. 11 lines 21-30, note the admission controller monitors the added messages to schedule the queued cells on a calendar queue for transmission; i.e., queued cells in the calendar queue will have a head pointer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lyles into Thodiyil for the same reason as claim 1 above.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 10¸ the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 11¸ the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 12¸ the claim is interpreted and rejected for the same reason as claim 4.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 1 above, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Mogul (Mogul - Col. 3 lines 27-30, note non-transitory computer readable medium; Col. 5 lines 49-67, note memory may be any type of memory capable of storing information accessible by the processor, including a computer-readable medium; Col. 7 lines 35-50, note instructions may be stored as computer code on the computer-readable medium for processing by the processor).

	Regarding claim 17¸ the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 18¸ the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 19¸ the claim is interpreted and rejected for the same reason as claim 4.

Claims 5-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thodiyil in view of Lyles, Mogul, Krishnamurthi, as applied to claims 1, 9, and 16 above, and further in view of Contavalli (US 2017/0264554 A1), cited by the applicant.

	Regarding claim 5, the combination of Thodiyil, Lyles, Mogul, and Krishnamurthi does not teach wherein the scheduling logic is further configured to calculate the scheduled transmission time for a communication based on a traffic shaping policy stored in the network interface card memory.
	In an analogous art, Contavalli teaches wherein the scheduling logic is further configured to calculate the scheduled transmission time for a communication based on a traffic shaping policy stored in the network interface card memory (Contavalli - Paragraph [0034], note determine whether or not the first data packet is to be delayed, the data traffic shaping module causes the network card to transmit the data packets according to transmission rate rules (policy)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Contavalli into the combination of Thodiyil, Lyles, Mogul, and Krishnamurthi in order to reduce the costs of implementing network interface drivers and guest operating systems in virtual machine environments (Contavalli - Paragraph [0016]).

	Regarding claim 6, the combination of Thodiyil and Lyles does not teach wherein the scheduling logic is configured to calculate the scheduled transmission time based on the header information associated with the communication.
	In an analogous art, Mogul teaches wherein the scheduling logic is configured to calculate the scheduled transmission time based on the header information associated with the communication (Mogul - Col. 13 lines 52-65, note a packet can be placed on a particular output queue based upon fields in the packet header for handling by a scheduling algorithm, which will dequeue and transmit the packets).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mogul into the combination of Thodiyil and Lyles for the same reason as claim 1 above.

	Regarding claim 7, the combination of Thodiyil, Lyles, Mogul, and Krishnamurthi does not teach wherein the traffic shaping policy includes a packet class rate policy or an aggregate rate policy.
	In an analogous art, Contavalli teaches wherein the traffic shaping policy includes a packet class rate policy or an aggregate rate policy (Contavalli - Paragraph [0034], note the data traffic shaping module causes the network card to transmit the data packets according to transmission rate rules (policy); Paragraph [0038], note the transmission rate rules specify a flow rate limit for transmitting packets stored in a particular traffic queue by the network card).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Contavalli into the combination of Thodiyil, Lyles, Mogul, and Krishnamurthi for the same reason as claim 5 above.

	Regarding claim 8, the combination of Thodiyil, Lyles, Mogul, and Krishnamurthi does not teach wherein the source virtualized computing environment refrains from requesting additional packet transmissions until receipt of a notification of completion of a previously requested packet transmission.
	In an analogous art, Contavalli teaches wherein the source virtualized computing environment refrains from requesting additional packet transmissions until receipt of a notification of completion of a previously requested packet transmission (Contavalli - Paragraph [0016], note the guest operating systems of the virtual machines prevent the applications from forwarding additional packets to the network interface driver until a message is received confirming the previously forwarded packets have been successfully been transmitted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Contavalli into the combination of Thodiyil, Lyles, Mogul, and Krishnamurthi for the same reason as claim 5 above.

	Regarding claim 13¸ the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 14¸ the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 15¸ the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 20¸ the claim is interpreted and rejected for the same reason as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xu et al. (US 2009/0222558 A1) discloses dynamically allocating memory to different virtual machines, virtual network interface cards, traffic shaping filters, and determining whether to discard data.
	Kuik et al. (US 2010/0054129 A1) discloses traffic shaping methods and a virtual machine comprising a network interface card(s).
	Tonsing et al. (US 2012/0093160 A1) discloses traffic policies for forwarding traffic to virtual network interface cards.
	Sridharan et al. (US 2013/0061047 A1) discloses a network interface controller comprising a memory containing a data structure for use as part of a virtualized computing environment, and network policies.
	Gafni et al. (US 2014/0269271 A1) discloses virtual NICs and traffic shaping.
	Snyder, II et al. (US 2016/0142520 A1) discloses traffic shaping for network interface controllers, deciding whether a packet is to be passed, discarded, or re-routed, and allocating memory in a virtual system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461